Case 8:16-cv-00686-AG-DFM Document 450 Filed 07/29/21 Page 1 of 2 Page ID #:9429

                   UNITED STATES COURT OF APPEALS
                                                               FILED
                           FOR THE NINTH CIRCUIT
                                                               JUL 29 2021
                                                              MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS




   BRUCE CAHILL; et al.,                    No. 17-56826

               Plaintiffs - Appellees,
                                            D.C. No. 8:16-cv-00686-AG-DFM
     v.                                     U.S. District Court for Central
                                            California, Santa Ana
   PAUL PEJMAN EDALAT; OLIVIA
   KARPINSKI,                               MANDATE

               Defendants - Appellants,

     v.

   LIFE TECH GLOBAL LLC,

               Cross-defendant -
   Appellee.




   BRUCE CAHILL and PHARMA PAK,             No. 17-56894
   INC., a California corporation,
                                            D.C. No. 8:16-cv-00686-AG-DFM
               Plaintiffs - Appellants,
                                            U.S. District Court for Central
     v.                                     California, Santa Ana

   PAUL PEJMAN EDALAT and
   OLIVIA KARPINSKI,

               Defendants - Appellees.
Case 8:16-cv-00686-AG-DFM Document 450 Filed 07/29/21 Page 2 of 2 Page ID #:9430


   BRUCE CAHILL; et al.,                          No. 18-55171

                 Plaintiffs - Appellees,
                                                  D.C. No. 8:16-cv-00686-AG-DFM
     v.                                           U.S. District Court for Central
                                                  California, Santa Ana
   OLIVIA KARPINSKI,

                 Defendant - Appellant,

    and

   PAUL PEJMAN EDALAT,

                 Defendant.


          The judgment of this Court, entered July 08, 2021, takes effect this date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT

                                                  By: Rhonda Roberts
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7
